DETAILED ACTION
This Office Action is in response to the communication(s) filed on 09/24/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements of claims 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 11, 12, and 14-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kuboyama et al. (US 2017/0009707 A1).
Regarding claim 1, Kuboyama discloses a fuel adsorption apparatus (fig. 3), comprising: a pillar adsorbent (131) configured to adsorb and desorb evaporated fuel; a tubular housing (walls of third chamber 130) accommodating the pillar adsorbent, wherein the housing includes: a tubular accommodating portion (middle portion of walls of third chamber 130) accommodating the pillar adsorbent and disposed spaced apart from an outer peripheral surface of the pillar adsorbent (at least the top portion if spaced apart from the tubular accommodating portion by a top holding member vaguely shown, see fig. 3); and a support portion (protruding oblique portion towards the bottom portion of walls of third chamber 130) extending from an end of the accommodating portion such that the support portion is inclined toward an axis of the housing (fig. 3), the support portion structured and arranged to support the pillar adsorbent at an edge disposed between an axial end face of the pillar adsorbent and the outer peripheral surface (by way of a vaguely shown holding member near the protruding oblique portion, see fig. 3).
Regarding claims 2 and 7, Kuboyama further comprises an elastic member disposed between the support portion of the housing and the edge of the pillar adsorbent (by way of a vaguely shown holding member near the protruding oblique portion, see fig. 3).
Regarding claims 3 and 8, Kuboyama further discloses wherein the accommodating portion has a cylindrical shape, the support portion has a truncated cone shape, and the support portion is arranged essentially concentrically with respect to the accommodating portion (fig. 3).
Regarding claims 4 and 9, Kuboyama further comprises a sealing member closing a gap between the outer peripheral surface of the pillar adsorbent and an inner peripheral surface of the accommodating portion of the housing at another end of the accommodating portion (top holding member vaguely shown, see fig. 3).
Regarding claim 6, Kuboyama discloses an evaporated fuel processing apparatus (fig. 3), comprising: a first fuel adsorption unit structured and arranged to adsorb and desorb evaporated fuel from a fuel tank of a vehicle; a second fuel adsorption unit connected to the first fuel adsorption unit and configured to adsorb and desorb the evaporated fuel from the first adsorption unit (fig. 3), wherein the second fuel adsorption unit includes a fuel adsorption apparatus (fig. 3)  the fuel adsorption apparatus including: a pillar adsorbent (131) configured to adsorb and desorb evaporated fuel; a tubular housing (walls of third chamber 130) accommodating the pillar adsorbent, the housing including a tubular accommodating portion (middle portion of walls of third chamber 130) and a support portion (protruding oblique portion towards the bottom portion of walls of third chamber 130); the tubular accommodating portion accommodating the pillar adsorbent and disposed spaced apart from an outer peripheral surface of the pillar adsorbent (at least the top portion if spaced apart from the tubular accommodating portion by a top holding member vaguely shown, see fig. 3); and the support portion (protruding oblique portion towards the bottom portion of walls of third chamber 130) extending from an end of the accommodating portion such that the support portion is inclined toward an axis of the 
Regarding claim 11, Kuboyama discloses a fuel adsorption apparatus (Fig. 3), comprising: a tubular housing (wall of third chamber 130) including a tubular accommodating portion (middle portion of wall of third chamber 130) and a support portion (bottom portion with the oblique protrusion); a honeycomb adsorbent (131, paragraph 0003-0004) configured to adsorb and desorb evaporated fuel, the honeycomb absorbent having a columnar shape (fig. 3) with a first axial end face, a second axial end face, an outer peripheral surface extending between the first axial end face and the second axial end face (fig. 3), and an edge at which the outer peripheral surface and the first axial end face contact one another (at the contact of the oblique protrusion); the support portion protruding obliquely from an end of the tubular accommodating portion such that the support portion tapers toward a longitudinal axis of the tubular housing (fig. 3); the honeycomb adsorbent arranged within the tubular accommodating portion such that (i) the outer peripheral surface of the honeycomb adsorbent is disposed spaced apart from the tubular accommodating portion (at least the top portion if spaced apart from the tubular accommodating portion by a top holding member vaguely shown, see fig. 3) and (ii) the edge of the honeycomb adsorbent abuts against the support portion (by way of a vaguely shown holding member, see fig. 3).
Regarding claim 12, Kuboyama further discloses wherein the honeycomb adsorbent has a hollow columnar shape and is composed of a porous activated carbon (see at least paragraph 0003, the honeycomb adsorbent is made of carbon which is porous).
Regarding claim 14, Kuboyama further discloses wherein the tubular housing further includes a connection portion disposed at an end of the support portion opposite the tubular accommodating portion (fig. 3).
Regarding claim 15, Kuboyama further discloses wherein: the connection portion includes a first tubular portion having a first internal diameter and a second tubular portion having a second internal diameter; the first tubular portion is disposed essentially concentrically with respect to the second tubular portion and connects the second tubular portion to the support portion; and the first internal diameter is greater than the second internal diameter (fig. 3).
Regarding claim 16, Kuboyama further discloses wherein: the tubular housing further includes a tubular open portion disposed at a second end of the tubular accommodating portion; and an internal diameter of the tubular open portion is larger than an internal diameter of the tubular accommodating portion (fig. 3, housing tapers from top the bottom).
Regarding claim 17, Kuboyama further discloses wherein the honeycomb adsorbent protrudes axially from the tubular accommodating portion such that the second axial end face of the honeycomb adsorbent is disposed in the tubular open portion (fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al. (US 2017/0009707 A1), in view of Park et al. (US 10,022,664 B2).
Regarding claim 13, Kuboyama further discloses wherein the honeycomb adsorbent includes a honeycomb structure (fig. 3 paragraph 3 and 4).
Kuboyama appears to be silent as to the adsorbent being made of a lattice structure.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the prior art of Kuboyama to having the lattice structure of Park in order to provide a stronger adsorbent for use in the third chamber of the canister.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al. (US 2017/0009707 A1).
Regarding claim 18, Kuboyama discloses the invention above, but appears silent as to further comprising a disk shaped filter disposed on the second axial end face of the honeycomb adsorbent, wherein an exposed end of the filter disposed opposite the honeycomb structure is exposed to an external atmosphere.
	Kuboyama discloses using a disk shaped filter (35) disposed on the second axial end face of the honeycomb adsorbent, wherein an exposed end of the filter disposed opposite the honeycomb structure is exposed to an external atmosphere (see at least fig. 1).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the prior art of Kuboyama to having the disk filter of Kuboyama in order to prevent unnecessary fuel and harmful substance from escaping into the atmosphere.
Regarding claim 19, Kuboyama further discloses further comprising a sealing member disposed within the tubular open portion, wherein the sealing member extends circumferentially around the honeycomb adsorbent and axially closes a gap defined radially between the honeycomb adsorbent and the tubular accommodating portion (see at least top portion of fig. 3).
Allowable Subject Matter
Claims 5, 10, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970.  The examiner can normally be reached on Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIAO EN MO/Primary Examiner, Art Unit 3747